—Appeal from a decision of the Workers’ Compensation Board, filed November 17, 1977, which found that claimant developed chronic bronchitis precipitating emphysema causally related to his employment. The board found, based on the probative medical evidence, as a result of exposure to irritating factors in the employment, claimant developed chronic bronchitis precipitating emphysema and disability, thus establishing a link between claimant’s employment and disabling condition. There is, in our view, substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the self-insured employer. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.